Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered September 24, 1986, convicting defendant in absentia, after a jury trial, of criminal possession of a controlled substance in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent prison terms of 20 years to life and 1 year, respectively, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved, because defendant either did not object or made generalized objections, or requested no further relief after his objections were sustained, and we decline to review them in the interest of justice (see, People v Franceschi, 215 AD2d 330, 331, lv denied 86 NY2d 794). Were we to review them, we would find the challenged comments to be fair comment upon the evidence within the bounds of permissible rhetoric, in proper response to the defense summation (see, People v Galloway, 54 NY2d 396).
Defendant failed to preserve his challenge to the court’s instructions to the jury concerning the process of deliberation and we decline to review it in the interest of justice (see, People v Autry, 75 NY2d 836, 839). Were we to review it, we would find that the instruction, read as a whole, conveyed the proper standards.
Defendant’s contention that the court should have charged the jury that knowledge of the weight of the controlled substance was an element of the crime is unpreserved (see, People v Gray, 86 NY2d 10, 18), and we decline to reach the issue in the interest of justice.
*234We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.